Citation Nr: 1824255	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the Appellant filed a timely VA Form 9, Appeal to the Board of Veterans' Appeals (Board), with respect to a February 2010 rating decision.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  The Appellant is his surviving spouse.

This appeal to the Board arose from a January 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Appellant submitted additional evidence after the June 2014 SOC.  A waiver of initial RO review of additional evidence submitted by the Appellant is automatic in substantive appeals filed after February 2, 2013, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence.  See 38 U.S.C. § 7105(e).  Here, the Appellant submitted additional, pertinent evidence after the June 2014 SOC and has not requested RO initial review of such evidence.  To the extent that additional evidence was obtained by the RO after the June 2014 SOC, it was either duplicative of evidence previously considered by the RO or not pertinent to this appeal.  In summary, the Board may proceed with a decision.  


FINDINGS OF FACT

1. On February 8, 2010, the RO notified the Appellant of its decision to reopen and deny her claim for entitlement to service connection for the cause of the Veteran's death. 

2. After receipt of a notice of disagreement (NOD), the RO issued a Statement of the Case (SOC) on October 22, 2010 continuing the denial of entitlement to service connection for the cause of the Veteran's death.

3. On December 28, 2011, the Appellant filed a substantive appeal (VA Form 9).  This substantive appeal was not received within 60 days of the October 22, 2010 SOC or within one year of the February 8, 2010 notification of the decision reopening and denying her claim for entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The Appellant did not timely perfect an appeal as to the February 2010 rating decision reopening and denying the claim of entitlement to service connection for the cause of the Veteran's death; thus, the Board has no jurisdiction to consider that issue and it is dismissed.  38 U.S.C. §§ 7105, 7108 (2012); 38 C.F.R. §§ 20.202, 20.302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that she timely perfect an appeal after the issuance of the October 22, 2010 SOC regarding her application to reopen the claim for entitlement to service connection for the cause of the Veteran's death.  Specifically, she contends that her representative submitted a cover sheet (dated November 12, 2010 by the representative, but first received by VA on August 5, 2014) with an accompanying VA Form 9 (signed by the Appellant on November 9, 2010, but first received by VA on December 28, 2011).  She asserts that this VA Form 9 was timely because it should be presumed to have been mailed on November 12, 2010, i.e., the date noted by her representative on the cover sheet.  See August 2014 VA Form 9 (regarding timeliness issue on appeal).

The Board has thoroughly reviewed the evidence in the claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration were provided to the Veteran in the June 2014 SOC and will not be repeated here in full.  

After a full review of the record, the Board finds that the Appellant did not timely perfect an appeal after the issuance of the October 2010 SOC and the appeal is therefore dismissed for the following reasons.

The Board's authority to review an adverse agency of original jurisdiction (AOJ) decision is initiated upon a claimant's submission of a NOD and completed by a substantive appeal after a SOC has been furnished.  38 U.S.C. §§ 7105(a); 38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202. 

A substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 C.F.R. § 20.302 (b)(1).  In determining its jurisdiction, the Board recognizes that the VA adjudicative system is non-adversarial and pro-claimant in nature, wherein pro se filings are liberally and sympathetically construed.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004). 

The Board has the authority to determine whether it has jurisdiction to review a case and may dismiss any case over which it does not have jurisdiction.  38 U.S.C. § 7105 (d)(3); 38 C.F.R. § 20.101 (d).  The AOJ may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32), but a determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board.  38 U.S.C. § 7105 (d); 38 C.F.R. § 20.101(d).

On February 8, 2010, the AOJ issued a notification letter regarding the February 2010 rating decision, which reopened and denied the Appellant's claim for entitlement to service connection for the cause of the Veteran's death.  On May 28, 2010, the Appellant submitted a timely NOD as to that issue.  On October 22, 2010, the AOJ issued a SOC, and there is no indication that the SOC was returned as undeliverable.  However, a timely substantive appeal was not received from the Appellant or her representative.  The Appellant had either one year from the February 8, 2010 rating decision notification letter (i.e., until February 8, 2011) or until 60 days after the October 22, 2010 SOC (i.e., until December 22, 2010) - whichever was later.  On December 28, 2011, the RO received her VA Form 9, which the AOJ properly deemed untimely.  

In a January 2012 notification letter, the AOJ informed the Appellant that the VA Form 9 received on December 28, 2011 was untimely and that it was therefore dismissing her appeal.  (She initiated and perfected a timely appeal of the timeliness issue.  See April 2012 statement / informal NOD; see also August 2014 VA Form 9 regarding timeliness issue, challenging June 2014 SOC.)

VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Board cannot raise a timeliness objection in a particular case if the appellant filed an untimely substantive appeal and the RO had, nonetheless, treated the claim as timely appealed for more than five years, and certified the issue to the Board, and after the Board identified the issue at a hearing and took testimony on the issue.  See Percy, 23 Vet. App. at 45.  In this case, however, VA has not waived this requirement and the Board declines to do so at this time.  Here, unlike in Percy, VA has not by its actions implicitly waived timely receipt of a substantive appeal from the Appellant.  Furthermore, the AOJ specifically informed her they were dismissing her appeal as untimely.  See January 2012 notification letter.  As such, the Board finds that VA has not waived, either explicitly or implicitly, the issue of the timeliness of the substantive appeal regarding the application to reopen entitlement to service connection for the cause of the Veteran's death.

Moreover, a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  This provision would not help the Appellant, as the December 2011 VA Form 9 was received months after the time limit to file a substantive appeal.

The Board recognizes the Appellant's assertion that her representative submitted a cover sheet (dated November 12, 2010 by the representative, but first received by VA on August 5, 2014) with an accompanying VA Form 9 (signed by the Appellant on November 9, 2010, but first received by VA on December 28, 2011).  She contends that this VA Form 9 was timely because it should be presumed to have been mailed on November 12, 2010, i.e., the date noted by her representative on the cover sheet.  See August 2014 VA Form 9 (regarding timeliness issue on appeal).  However, the Board rejects this argument for the following reasons.  First, as explained above, the operative date for purposes of determining whether a VA Form 9 was timely is the receipt date, or the actual or presumed postmark date (if applicable), not the date noted by the Appellant or the representative on the Form 9 or accompanying correspondence.  Second, there is no indication in the record that this cover sheet was either received by the RO or postmarked (actually or presumptively) prior to August 5, 2014 - well after the applicable deadline - when the Appellant submitted it in support of her position on the timeliness issue.  

In summary, the Appellant did not file a timely substantive appeal as to the application to reopen her claim for entitlement to service connection for the cause of the Veteran's death.  Accordingly, the Board does not have jurisdiction to review the instant appeal and it is dismissed.

Finally, neither the Appellant nor her representative has raised any issues with the duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

A substantive appeal was not timely filed regarding a February 2010 RO decision (reopening and denying the claim for entitlement to service connection for the cause of the Veteran's death), and the appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


